PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/769,085
Filing Date: 18 Apr 2018
Appellant(s): ZHANG et al.



__________________
David K. Purks
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 12/13/2021 appealing from the Final Office Action mailed 8/16/2021.
(1)   Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office Action dated 8/16/2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”.  New Grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION”.

(2)   RESPONSE to Argument
A.	Independent claims 2, 10 and 13 are unpatentable under 35 U.S.C. § 103 over the combination of Carlson (US 2015/0117645) in view of Dharawat (US 2014/0274173) and Lei (US 2014/0370807).
	(I)	Appellant alleges that Dharawat fails to teach the independent claim limitation “generating one of a visual or audio representation of the sensor data” because the coded image generated in Dharawat is “indicative of its approval of the request for pairing” and is not generated “based on any data generated or sensed by a sensor of the first mobile device 102” and “Appellant could find no disclosure in Dharawat that coded image 422 represents any data obtained or sensed by a sensor of second mobile device 204 or is either a representation of the coded image 408 captured by the second mobile device” (App. Br. 9-11)
	Regarding argument (I), the Examiner respectfully disagrees because the disclosure that the coded image in Dharawat indicates approval of a pairing request does not mean that the coded image cannot also be generated “of sensor data”.  The two are not mutually exclusive.  In addition, the Examiner explicitly mapped the third 
The Examiner cited Dharawat as teaching the limitation of “generating one of a visual or audio representation of sensor data” (Final p. 14) by disclosing the generation of a coded image (i.e. visual representation) which represents image data captured by a sensor (i.e. sensor data) (paras. [0004], [0037]-[0038]).  Specifically, Dharawat discloses that the mobile devices utilize an image sensor (such as an image or optical sensor or detector such as a camera lens or photosensor) to capture the coded images and decode them (i.e. the coded images contain sensor data to be sensed/captured by a mobile device) (paras. [0004], [0030], [0037]).  
The Examiner further discloses (Final p. 15) that Dharawat teaches the limitation of “establishing a secret shared between a first communications device and a second communications device by one of visually or audibly providing the second communications device with the one of a visual or audio representation of the sensor data” by disclosing establishing a pairing code (i.e. shared secret) between a second mobile device (i.e. first communications device) and third mobile device (i.e. second communications device) by visually-pairing the second mobile device with the third mobile device (para. [0036]) by having the second mobile device visually display a coded image for capture by an image sensor of the third mobile device (paras. [0037]-[0039]).  As indicated supra, since the coded image is generated for capture/sensing of a sensor of the third mobile device, the coded image (i.e. visual representation) is “of the sensor” and is displayed (i.e. visually provided) from the second mobile device to the sensor data” (emphasis added) by teaching generating movement information from motion/sensor data (i.e. representation of the sensor data) which can be used by the programmer to generate a shared encryption key (paras. [0042], [0044]).  Therefore, Dharawat teaches adding the functionality of generating a visual representation of the sensor data to Carlson.

	(II)	Appellant alleges that “combining the disclosures of Carlson and Dharawat would render the disclosure of Carlson unusable for its intended purpose” because the configuration of the mobile devices of Dharawat, if combined with Carlson, “would require server 70 of Carlson to be co-located with programmer 20” in order for server 70 to capture any ‘visual’ or ‘audio’ information from programmer 20 which “would render server 70 unusable for its intended purpose to ‘distribute data amongst different computing devices’ and ‘facilitate remote patient monitoring and therapy control’” as originally described in Carlson (App. Br. 12-13).
	Regarding argument (II), the Examiner respectfully disagrees because it is unclear how having a server device close enough to a mobile device to receive visual and audio data would render the server unable to “distribute data among different computing devices”.  In fact, to the contrary, one of ordinary skill in the art would find it obvious that having the server closer to the mobile devices would enable the server to distribute data to those devices faster and more efficiently.  Furthermore, the paragraph from which Appellant is drawing their description of the server functionality in Carlson 
	
	(III)	Appellant alleges that the functionality of visually or audibly providing the second communications device with the representation of the motion, as disclosed by Dharawat, could not be combined with the server of Carlson because Appellant could not find any disclosure “in Carlson that describes, or even suggests, that server 70 
	Regarding argument (III), the Examiner respectfully disagrees because the claims do not require devices to be paired or mention secure communications.  In addition, the Examiner used the third reference Lei to teach adding the functionality of the camera or microphone to the device of Carlson, so it is unclear why this argument is being used to rebut the combination of Dharawat with Carlson.  The primary reason for combining Dharawat with the primary reference Carlson is to add the functionality of generating a visual or audio representation of the data from Dharawat to Carlson.  The fact that Carlson does not disclose the server device as having the recited components of a microphone or camera does not mean that adding that functionality to the devices of Carlson would destroy the functionality of Carlson or render those devices unusable.  Rather than destroying Carlson, adding such functionality to the server device and/or computing devices 106 of Carlson would provide the benefit of enabling the server and computing devices to capture image and sound data for tracking and authentication purposes.  In addition, as explained supra, the Appellant is ignoring half of the Examiner’s claim mapping.  The Examiner mapped the server and one or more computing devices as the second communication devices of Carlson and Appellant’s arguments do not establish why adding the functionality of Dharawat to the “one or more computing devices 106A-106N” of Figure 4 of Carlson would render those devices 
	
	(IV) Appellant alleges that Lei fails to teach the claim limitation “providing the second communications device with the representation of the sensor data from which the second communication device can derive the shared secret” because “Appellant could find no disclosure in Lei that describes the audiovisual data of Lei provided by host system 104 to bar code scanner 102 being used by bar code scanner 102 to establish a ‘secret shared’ between the bar code scanner and another device of Lei” (App. Br. 14). 
	Regarding argument (IV), the Examiner respectfully disagrees because Lei is only cited as teaching the claim limitations involving the first and second communications devices and therefore does not need to teach “another device”.  Lei is added to the combination of Dharawat and Carlson in order to add the functionality of enabling the second communications device to derive the shared secret from the visual or audio representation of the sensor data.  Appellant appears to be confusing the Examiner’s mapping by incorrectly interpreting the host system 104 of Lei as the computing device of the independent claims.  The Examiner clearly disclosed that the host device of Lei teaches the first communications device of the claim and the electronic device with which the host device establishes the link key is the second communications device of the claim (see Final 16-17).  The Examiner further explained that Lei teaches establishing a link key shared (i.e. a shared key) between a host device 

	Based on at least the foregoing, the Examiner respectfully maintains that independent claims 2, 10 and 13 were properly rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Carlson (US 2015/0117645) in view of Dharawat (US 2014/0274173) and Lei (US 2014/0370807).

B.	The Final Office Action Sets Forth a Proper Motivation for Combining Carlson, Dharawat and Lei 
(I) Appellant alleges that the Examiner’s cited motivation to combine Lei’s functionality with Dharawat and Carlson in order to “enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices” is not proper because “at no point does Carlson describe, or even consider, server 70 and/or computing devices as being ‘paired’ with programmer 20 or establishing any ‘secure’ communications with programmer 20” and “Appellant also cannot find any disclosure in Carlson that describes, or even suggests that server 70 comprises an image capture device . . . or a microphone” and “the configuration of the 
	Regarding argument (I), the Examiner respectfully disagrees because the arguments provided by Appellant do not address why the Examiner’s motivation to combine is incorrect.  These arguments appear to be a rehash of the arguments addressed supra by the Examiner (see arguments (II) and (III) of section A above) in which Appellant argued that adding the functionality from Dharawat to Carlson would render the devices of Carlson unusable.  The Examiner cited Carlson as teaching acquiring sensor/motion data from bumping an IMD 16 (i.e. first communications device) and programmer 20 (i.e. computing device) together, generating movement information from the motion/sensor data and providing a server and one or more computing devices 106 (i.e. second communications device) with the movement information (Final pp. 12-13 citing at least paras. [0042], [0044], & [0076] of Carlson).  The Examiner added the functionality from Dharawat to teach providing a generated visual or audio representation of the sensor data to the second communications device and further added functionality from Lei to teach the second communications device deriving the shared secret key from the audio or visual sensor data (See Final pp. 14 & 16).  Appellant’s arguments do not establish why adding either of these functions to Carlson would destroy the functionality of Carlson.  As explained supra, the fact that Carlson does not mention secure communications with the server and/or computing device 106 or that Carlson does not mention that the server or computing devices 106 have a camera or microphone does not establish that adding those functionalities would render 

	(II) Appellant alleges that the Examiner’s cited motivation to combine Lei’s functionality with Dharwat and Lei in order to “enable the second communications device to obtain and use the shared secret to securely communicate with the two or more other communication devices that detected the sensor data without having to risk revealing the shared secret by openly transmitting the shared secret between the devices” is incorrect because the “Office Action has not identified the teaching, suggestion, or motivation in Carlson, Dharawat, and Lei that would have led one or ordinary skill to modify those three references or to combine those three reference teachings to arrive at the claimed invention of claims 2, 10 and 13” and “the Office Action has provided mere conclusory statements without articulated reasoning for how the incompatible references of Carlson and Dharawat would be combined by one of skill in the art with some rational underpinning to support the legal conclusion of obviousness” (App. Br. 15-17).
	Regarding argument (II), the Examiner respectfully disagrees because the Examiner properly provided the motivation to combine Lei’s functionality of deriving the shared secret with Dharwat and Lei in order to “enable the second communications 

Based on at least the foregoing, the Examiner respectfully maintains that a proper motivation to combine Carlson, Dharawat and Lei was established in accordance with the requirements for establishing obviousness.

C. Dependent claims 5 and 16 are unpatentable under 35 U.S.C. § 103 over Carlson in view of Dharawat and Lei
	(I) Appellant alleges that Carlson and Dharawat do not teach the limitations of claims 5 and 16 because Dharawat does not teach a representation of a motion which both the first mobile device and second mobile device are subjected to (App. Br. 18-19).
	Regarding argument (I), the Examiner respectfully disagrees because Dharawat is not cited as teaching the claim limitation of providing a representation of a motion which both the computing device and the first communications device are subjected to.  The Examiner properly cited in the rejection of claims 5 and 16 the primary reference Carlson (see Final 18-19) as teaching providing movement information of motion/sensor data (i.e. representation of a motion) from the bump session between the IMD and the programmer device (i.e. which both the computing device and the first communications device are subjected to) (paras. [0041]-[0044]).  Therefore, Dharawat does not need to teach that claim limitation.   
	

	Regarding argument (II), the Examiner respectfully disagrees because claims 5 and 16 do not require exchanging information between the first communications device and the second communications device.  The portion of claims 5 and 16, which Dharawat is cited as teaching, discloses “visually or audibly providing a group of second communications devices with the one of the visual and audio representation”.  This claim limitation does not specify what entity visually or audibly provides the group of second communications devices with the visual or audio data.  The Examiner explained that Dharawat teaches performing visual pairing by visually providing the third and fourth mobile devices (i.e. the second communications devices) with the image (i.e. one of the visual representation) (see Final pp. 18-19 citing paras. [0038] & [0046] of Dharawat).  Since the claims do not specify how the group of second communications devices are provided with the audio or visual representation, it is therefore of no matter whether the second mobile device of Dharawat directly communicates with the fourth mobile device so long as the group of mobile devices comprising the third and fourth mobile device are provided with the image (i.e. visual representation).  

Based on at least the foregoing, the Examiner respectfully maintains that claims 5 and 16 were properly rejected under 35 U.S.C. § 103 as being unpatentable over Carlson, Dharawat and Lei.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
Conferees:
/David J Pearson/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. 


In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.